DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3-15, and 20-24 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature sensor configured to generate an output signal corresponding to a sensed temperature, wherein the switch circuit comprises a second switch coupled between the second end of the first capacitor and the anode of the diode (claim 1).
A temperature sensor configured to generate an output signal corresponding to a sensed temperature by switching between a first phase and a second phase, the temperature sensor comprising a first switch circuit configured to discharge the first capacitor through the diode in the second phase; and a reference voltage generator configured to generate a reference voltage independent of the discharge of the first capacitor (claim 14).
A temperature sensor configured to generate an output signal corresponding to a sensed temperature by switching between a first phase and a second phase, the temperature sensor comprising a first capacitor configured to be discharged through the diode during the second phase by at least one of the plurality of switches; and a second capacitor configured to be discharged through the diode during the first phase, and charged with the positive voltage during the second phase, by at least one of the plurality of switches (claim 21).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
7/7/22